DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is responsive to the claim, specification, and drawing amendments filed on 04/24/2022. As directed by the amendment: claims 1-3, 10, and 12 have been amended; and claims 14-18 have been added. Thus, claims 1-18 are presently pending in this application. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel M. Gurfinkel on 05/04/2022.
The application has been amended as follows: 
Claim 1, line 5 is amended as follows:
“a distal end”
Claim 1, lines 10-11 is amended as follows:
“at  a hub distal end to a proximal end of the generally rigid tube, and having a hub proximal end”
Claim 1, line 13 is amended as follows:
“at least one lumen extension”
Claim 1, line 15 is amended as follows:
“the proximal end of the generally rigid tube”
Claim 1, line 18 is amended as follows:
“a first motive force”
Claim 1, line 25 is amended as follows:
“away from the hub-shaft longitudinal axis, the generally oval opening opens to the inside of the curve; and”
Claim 1, line 26 is amended as follows:
“a second motive force”
Claim 12, line 2 is amended as follows:
“to a proximal end “
Claim 12, line 4 is amended as follows:
“a distal end”
Claim 12, line 10 is amended as follows:
“upon [[a]] the barrier or surface”
Claim 13, line 3 is amended as follows:
“between [[a]] the pulley of the finger and [[a]] the at least one tendon of the finger”
Claim 16, line 8 is amended as follows:
“at a hub distal end to a proximal end of”
Claim 16, line 9 is amended as follows:
“a hub proximal end”
Claim 16, line 11 is amended as follows:
“at least one lumen extension”
Claim 16, line 15-16 is amended as follows:
“a first motive force”
Claim 16, line 21 is amended as follows:
“a proximal end of the central portion”
Claim 16, line 24 is amended as follows:
“a distal section of the central portion offset to”
Claim 16, line 27 is amended as follows:
“one or more obstructions”
Allowable Subject Matter
Claim(s) 1-18 is/are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application are allowed because the prior art of record fails to disclose either singly or in combination the claimed needle.
The closest prior art of record is Racz (US 2008/0312611 A1).
Regarding claim 1, 12, and 16, Racz fails to teach among all the limitations or render obvious: Claim 1, “to form a profile wherein a sharpened point and a generally oval opening are created”, and “the generally oval opening opens to the inside of the curve”; Claim 12 “the sharpened point being curved away from a longitudinal axis of the straight section of the partially curved-hypodermic needle and having a generally oval opening adjacent thereto, the opening placed on the concave part of the curve”; Claim 16 “the shaft curves away from the hub-shaft longitudinal axis about a second axis, generally perpendicular to the hub-shaft longitudinal axis, and a second curve occurs, relative to the second axis, such that a distal section of the central portion is curved relative to a third axis that is offset to the hub-shaft longitudinal axis,”. Racz teaches closing the distal opening (Para. 7 “Various embodiments may include a retrofitted neural injection system comprising: an at least partially hollow cannula with a sharp distal end, wherein said distal end has a port, and said partially hollow cannula is defined by a first inside diameter, a first outside diameter, a first length, and at least one side port in fluid communication between the inside and the outside of the hollow cannula, located coaxially at a predetermined distance from the distal end, wherein the port at the distal end is sealed to eliminate fluid communication between the inside and the outside of the hollow cannula via the distal end”). Though Racz appears to teach the curve as claimed Examiner finds no reason, absent improper hindsight reasoning, to modify a hypodermic needle to be curved as taught by Racz without also sealing the opening adjacent to the sharpened point and creating the side port. Racz is considered to teach away from the claimed invention due to the sealing of the end of the needle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Alan Igel Jr whose telephone number is (571)272-7015.  The examiner can normally be reached on Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.I./Examiner, Art Unit 3783                                                                                                                                                                                                        
	
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783